DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The reply filed on 4/21/22 is acknowledged but not applied since it is incomplete.  Applicant’s election without traverse of Species Aii (figure 5) and Species Bi (first surface in figure 12), claims 1, 2, 3, 5, 16, and 17 in the phone message dated 1/5/22 is acknowledged and applied.  Note that claim 17 is also being withdrawn since it is drawn to the non-elected species represented by figure 4; see PA Pug paragraph 0047.  

Specification
The disclosure is objected to because of the following informalities: the last sentence in paragraph 0036 is grammatically awkward and a spelling error, “melton”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites that the application and termination of rapid friction and the reduction in processing temperature result in the joining by quasi-metal.  However, one of ordinary skill in the art would not believe that the claimed process is true for any two dissimilar metals due to the unpredictability of chemistry.  Since the applicant has not provided any examples or guidance on how to achieve this joining, the shear amount of experimentation is staggering.  The claim at least reasonably covers any type of welding wherein the joining/processing is due to friction which means the parameters for each process that do not overlap.  Add to that, all the applicant has given one to go on is that the friction must be relatively “rapid” makes this a truly daunting task. For example, in the case of friction stir welding (FSW), does rapid apply to the plunge speed, rotational speed, dwell time, travel speed, or some combination thereof.  For example, how does one know even where to begin the undue experimentation with rotational speed, at 100, 500, 1000, 2000, or 3000 rpm?  This becomes even more difficult if one takes into account material type, material thickness, tool material, tool size/shape, tool angle, etc.  The lack of possible parameter ranges or a concrete example create an enormous amount of undue experimentation.  Additionally, no prior art can be found that specifically mentions the parameter requirements to form a quasi-liquid in any possible material combination let alone those required to achieve the claimed results.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “quasi” in claim 1 is a relative term which renders the claim indefinite. The term “quasi” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the point at which the metal becomes a quasi-liquid cannot be ascertained.
The term “rapid” in claim 1 is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the degree to which friction is to be applied cannot be ascertained.  Note that claim 2 suffers from the same indefiniteness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Kumagai et al. (JP 2003-275876 A).
Regarding claims 1-3, 5, and 16, Kumagai discloses:
A method of joining a first component [Al member (2); 0046-0051 and figures 3-4] and a second component [steel member (1)], the first component and the second component being made of dissimilar metals [see above], the first component having a lower melting temperature than the second component [see above], the method comprising: 
applying rapid friction between the first component and the second component [FSW tool (5) is applied at 1500/3000 rpm and 500 mm/min; 0047-51] that generates a layer of quasi-liquid metal and produces shear localization within the quasi-liquid metal at a dissimilar metal interface between the first component and the second component [this result will be addressed below]; and 
terminating the application of rapid friction [this inherent to the process since the FSW travels along the joint] and reducing a processing temperature [the rapid travel speed of the tool inherently allows the weld to cool] of the quasi-liquid metal below a crystallization temperature of the quasi-liquid metal after generation of the quasi-liquid metal and before occurrence of substantial crystallization within the quasi-liquid metal thereby joining the first component and the second component [this result will be addressed below],
wherein the applying rapid friction between the first component and the second component comprises: 
inserting a rotating tool [FSW tool (5) figures 2 or 5] having at least one shoulder portion [shoulder (51)] and at least one rotating probe portion [probe (52)] into the first component [see figures 3-4], 
the first component having a lower melting point than the second component [redundant limitation; see preamble], 
the rotating probe portion is spaced apart from a faying surface of the second component [spacing interval is 0.05-0.5 mm; 0016-0017]; and 
rotating the rotating tool to generate the rapid friction between the second component and material of the first component rotating around the at least one rotating probe portion at the dissimilar metal interface [the Al member is FSW; 0047], the friction being sufficient to generate the layer of quasi-liquid metal at the dissimilar metal interface [this result will be addressed below], 
wherein the rotating tool comprises a friction-enhancing surface feature [probe (52)], 
wherein a distal surface of the rotating tool is flat [see figure 3-5], and
wherein the substantial crystallization within the quasi-liquid metal comprises 80% of the quasi-liquid metal having crystallized within an amorphous metal [this result will be addressed below].
Concerning any claimed results:
Since the prior art process, i.e. the process based on the prior art reference above, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result.     

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735       

/ERIN B SAAD/Primary Examiner, Art Unit 1735